PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/433,177
Filing Date: 15 Feb 2017
Appellant(s): Ohta et al.



__________________
Robert Kroczynski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Interpretation
In claim 1, the “substrate having a hydrophobic surface” is interpreted as “a substrate that can be formed from plastic” see ¶ 0016 of the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the end of the substrate [...]" in L2.  There is insufficient antecedent basis for this limitation in the claim. Is the applicant referring to the first end of the substrate or the opposite to the first end of the substrate?  Is the end referring to the second end second end in direct contact with the substrate” should have be explicitly recited as in claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 7 & 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (US 9377457).
Regarding claim 1, Wang et al. teach a device, comprising: 
a substrate (see annotation in Fig. 5) having a hydrophobic surface (i.e., “a cartridge body 21 and a cap 22 made from a generally liquid impermeable durable material such as injection molded plastic” C7/L8-10) with a width and a length (see Fig. 1 for example); 
a paper (e.g., sample pad “sample pad is made of porous material, such as porous paper, cotton, cellulose, mixed fibers, glass fiber, polyester fiber, and the like [...]” C6/L37-41) having an upper surface, a lower surface, and a thickness therebetween (see annotation in Fig. 2), wherein a distal end of the paper is on the 
a cover (see annotation in Fig. 5) having a first end in direct contact with the distal end of the paper, and a second end in direct contact with the substrate (see annotation in Fig. 5), wherein the thickness of the paper is capable of creating an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper (see annotation in Fig. 5; see also the cartridge is shaped and dimensioned to be secured (C7/L6-35), capable of forming a wedge profile as shown in Fig. 5).


    PNG
    media_image2.png
    1116
    1415
    media_image2.png
    Greyscale



Regarding claims 2, 6, 7 & 9, Wang et al. teach the device:
2.	The device as recited in claim 1, wherein the substrate is selected from the group consisting of printable polymer, plastic, and glass (C7/L8-10), and the paper is configured to have a plurality of separate test regions (i.e., “a reaction region 27 including one or more zones 28,29 [...]” C7/L21-22), wherein the cover is in contact with the distal end of the plurality of separate test regions (see Fig. 5);
6.	The device as recited in claim 1, wherein the substrate includes reservoirs (see annotation in Fig. 5) adjacent to the end of the substrate in contact with the cover (see Fig. 5 for example) capable of receiving an excess portion of a sample of the fluid received by a loading pad portion of the paper (C8/L8-17);  
7.	The device as recited in claim 1, wherein the substrate includes cover supports (22) that determine the angle of the wedge profile (see Fig. 5 & C7/L6-35); and
9.	The device as recited in claim 1, wherein the plurality of adjacent testing regions includes colorimetric or fluorescence analysis regions (Abstract & C5/L65-C7/L5).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delahunt et al. (US 2015/0111216) in view of Wang et al. (US 9377457).
Regarding claim 1, Delahunt et al. teach a microfluidics device, comprising: 
a substrate (e.g., support structure 115) having a hydrophobic surface (i.e., “support structure 115 includes [...] plastic” ¶ 0058) with a width and a length (see Fig. 2B for example); 
a paper (e.g., absorbent paper ¶ 067-0071+) having an upper surface, a lower surface, and a thickness therebetween (see Fig. 2B for example), wherein a distal end of the paper (250) is on the hydrophobic surface of the substrate (see Fig. 2C); and 
a cover (e.g., lid structure 120) having a first end in direct contact with the distal end of the paper (see annotation in Fig. 2C), and a second end (220) in direct contact with the substrate (280), wherein the thickness of the paper is capable of creating an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper (see Fig. 2C & Abstract+ for example).  
Regarding claim 1, although Delahunt et al. teach a proximal end of the paper extends beyond the cover (Fig. 2C), the reference does not explicitly teach a proximal end of the paper extends beyond a first end of the substrate.
See Wang et al. supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a desired length of the exposed the paper extend beyond the first end of the substrate, as taught by Wang et al. (Fig. 2) to receive appropriate sample volume (Delahunt et al. ¶ 0069).  It is noted that without showing unexpected results, a proximal end of the paper extending beyond a first end of the substrate cannot be considered critical.  


    PNG
    media_image3.png
    509
    1118
    media_image3.png
    Greyscale

With regard to limitations in claims 1, 6, 7 (e.g., “wherein the thickness of the paper creates an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper”, “[...] to receive an excess portion of a sample of the fluid received by a loading pad portion of the paper”, “[...] that determine the angle of the wedge profile”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 

Regarding claims 2, 6, 7 & 9, modified Delahunt et al. teach the device:
2.	The device as recited in claim 1, wherein the substrate (115) is selected from the group consisting of printable polymer, plastic, and glass (¶ 0058), and the paper is configured to have a plurality of separate test regions (e.g., first portion 340 & second portion 345, ¶ 0101), wherein the cover is in contact with the distal end of the plurality of separate test regions (see Figs. 2C, 11A, 11B for example);
6.	The device as recited in claim 1, wherein the substrate (115/1020) includes reservoirs (1050) adjacent to the end of the substrate (see fig. 10C) in contact with the cover capable of receiving an excess portion of a sample of the fluid received by a loading pad portion of the paper (¶ 0135); 
7.	The device as recited in claim 1, wherein the substrate (115/1020) includes cover supports (125) that determine the angle of the wedge profile (i.e., “clamping structure 125 positioned to maintain a relative position of support structure 115 and lid structure 120 to form tapered internal chamber 130.” ¶ 0060); and  
9.	The device as recited in claim 1, wherein the plurality of adjacent testing regions includes colorimetric or fluorescence analysis regions (¶ 0096, 0101+).  
(2) Response to Argument
In response to the Appellant’s arguments on P7 “B. Whether Claim 6 is indefinite under 35 U.S.C. §112.”  
Appellant argues on P7 “Namely, claim 6 recites, "the substrate includes reservoirs adjacent to the end of the substrate in contact with the cover configured to receive an excess portion of a sample of the fluid received by a loading pad portion of the paper," and not simply "the end of the substrate." (emphasis added).”, and refers to the clauses in claim 1: “a proximal end of the paper extends beyond a first end of the substrate; and a cover having a first end in direct contact with the distal end of the paper, and a second end in direct contact with the substrate”.  It would appear “the end of the substrate [...]” in claim 6 is referring to the second end.  However, what is recited in claim 6 is different than claim 1.  As recited in claim 1, the “second end in direct contact with the substrate” should have been explicitly recited in claim 6, and therefore the rejection is maintained.

In response to the Appellant’s arguments on P11-18 “C. Whether Claims 1-2, 6-7, and 9 are anticipated under 35 U.S.C. §102.”
Appellant argues “Wang, therefore, describes two parts, the cartridge body 21 and the cap 22. These two parts have a distinctly different structure from the claimed, "substrate having a hydrophobic surf ace with a width and a length," and "cover having a first end in direct contact with the distal end of the paper, and a second end in direct contact with the substrate."”.  It would appear the Appellant is focused on the cartridge body 21 and the cap 22 being two parts.  The claim does not require the substrate and the cover to be specific number of parts.  It is noted that 
In response to the Appellant’s argument on P11 that Wang et al. fail to teach "cover having a first end in direct contact with the distal end of the paper, and a second end in direct contact with the substrate.", Examiner disagrees.  Wang et al. teach, among other things, a cover (see annotation in Fig. 5) having a first end in direct contact with the distal end of the paper, and a second end in direct contact with the substrate (see annotation in Fig. 5).  
In response to the Appellant’s argument on P12 “Furthermore, the Examiner fails to establish a prima facie case of anticipation because the rejection does not even rely on the cartridge body 21 and the cap 22, but on different sections of the same part (the cartridge body 21) in an attempt to read on the claimed features. Reading the same element in a reference to reject two or more elements of a claim has been found by the court to be improper.”  Examiner notes that the remarks are not commensurate in scope with the claim because the instant claim language is open and do not limit the claimed elements are integral or separate.  
In response to the Appellant’s arguments on P14-15, noting MPEP 2114-III “The court construed the claims to require three separate elements and held that the reference did not disclose a separate third fastening element”, Examiner notes that the remarks are not commensurate in scope with the claim because the instant claim language is open and does not limit the claimed elements are integral or separate.
In response to the Appellant’s argument on P15 “the rejection fails to identify where Wang discloses or teach that the substrate has "a hydrophobic surface."”, the claim recites “a substrate having a hydrophobic surface” but does not specify a location.  The claim is sufficiently broad to have properly read on Wang et al. (i.e., “a cartridge body 21 and a cap 22 In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Appellant’s argument on P16 “Wang also fails to disclose or teach, "the thickness of the paper creates an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper," as claimed.”, Examiner disagrees.
Wang et al. teach, among other things “the thickness of the paper is capable of creating an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper (see annotation in Fig. 5; see also the cartridge is shaped and dimensioned to be secured (C7/L6-35), capable of forming a wedge profile as shown in Fig. 5).”  
In response to the Appellant’s arguments on P16 “The paper thickness in Wang does not influence an angle between a cover and a substrate, as claimed, and there is no tapering gap distance and wedge profile between the end of the "cover" and the end of the paper because the end of the "cover" is not in direct contact with the substrate. Furthermore, there is no change in 
First, as shown in Fig. 5 annotations, the thickness of the paper does influence the wedge profile angle.  If the paper was absent, the angle between the cover and the substrate would be different.  Second, also shown in Fig. 5 annotations, a top portion end of the cover is in direct with the substrate.  It is clear the claim does not require specific portion of the substrate which the cover is require to be in direct contact with.  In addition, as recited in claim 7, “the substrate includes cover supports that determine the angle of the wedge profile”.  This feature is clearly taught as shown in Fig. 5 annotations, the substrate (thick black line) that includes cover supports (thick black line continuing to the right side, bottom and top of the device, including the cap 22) that determine the angle of the wedge profile.  If claim 7 is taught, the broader claim 1 is also taught.  Third, regarding the “tapering gap” in claim 1, this feature is taught as the wedge profile has been taught, see Fig. 5 annotation (red dotted lines) showing the tapering gap (the left side is greater than the right side).
In response to the Appellant’s arguments on P17 “Wang, therefore, describes the ramp 32 of the cap directly affects the position of the compression structure 36, and not the sample pad 25”, the remarks are not commensurate in scope with the claim because the instant claim language is open and does not limit the argued structural feature, i.e., directly affects.
In response to the Appellant’s arguments on P17 “Wang fails to disclose or teach, at least, "the substrate includes cover supports that determine the angle of the wedge profile."”, Examiner disagrees.  
As explained above, this feature is clearly taught as shown in Fig. 5 annotations, the substrate (thick black line) that includes cover supports (thick black line continuing to the right 
In response to the Appellant’s arguments on P15-17 that the rejections are “facially nonsensical”, the claims have been examined as broadest reasonable interpretation and properly rejected in view of Wang et al.

In response to the Appellant’s arguments on P19-22 “D. Whether Claims 1-2, 6-7, and 9 are obvious under 35 U.S.C. §103.”
Appellant argues on P19-20 “Delahunt fails to describe the surface of the support structure 115 as "hydrophobic." Instead, Delahunt describes, "support structure 115 includes glass and/or plastic. For example, support 19 structure 115 can include a borosilicate microscope slide or similarly shaped glass or plastic structure." The rejection fails to show that the materials described by Delahunt are necessarily hydrophilic or hydrophobic, so fails to show that a person of ordinary skill in the art would readily recognize the claimed feature from the description of Delahunt.”
As noted above, the specification at ¶ 0015 states “[...] substrate built using [...] injection mold plastic [...]” & ¶ 0016 “a substrate that can be formed from plastic.  The substrate can form a hydrophobic barrier [...]”.  In addition, nowhere else in the specification describes the substrate’s hydrophobic surface other than the device comprises a plastic substrate.  Since Delahunt et al. teach a hydrophobic surface (i.e., “support structure 115 includes [...] plastic” ¶ 0058), the claimed hydrophobic surface is met.
Appellant argues on P20 “This is a conclusory statement that fails to establish a motivation to combine Wang with Delahunt.”
Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, see MPEP 2144.  
In this case, Delahunt et al. at ¶ 0069 teach the dimensions of the absorbent structure influences the sample volume.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a desired length of the exposed the paper extend beyond the first end of the substrate, as taught by Wang et al. (Fig. 2) to receive appropriate sample volume (Delahunt et al. ¶ 0069). It is noted that without showing unexpected 
Appellant argues on P21 “Delahunt also fails to describe, "the thickness of the paper creates an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper," as claimed.”
Fig. 2C of Delahunt et al. clearly teaches the thickness of the paper is capable of creating an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper (see Fig. 2C & Abstract+ for example).  Without the paper 240 in Fig. 2C, the cover 200 and the substrate 260 would lay flat and a tapering gap distance and wedge profile would not be present.  Since the claim does not recite specific thickness of the paper nor angle between the cover and the substrate, the teachings of Delahunt et al. meet the claimed limitation.
Appellant argues on P21 “"Device 100 further includes clamping structure 125 positioned to maintain a relative position of support structure 115 and lid structure 120 to form tapered internal chamber 130."”  It is noted that the remarks are not commensurate in scope with the claim because the instant claim language is open and does not limit the argued additional structural feature, i.e., clamping structure.
In response to the Appellant’s argument on P21-22 regarding the process or intended use limitations, the “paper creates an angle” was given proper patentable weight.  As noted above, Fig. 2C of Delahunt et al. clearly teaches the thickness of the paper is capable of creating an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper.

Modified Delahunt et al. teach the substrate (115/1020) includes cover supports (125) that determine the angle of the wedge profile (i.e., “clamping structure 125 positioned to maintain a relative position of support structure 115 and lid structure 120 to form tapered internal chamber 130.” ¶ 0060).  
In response to the Appellant’s argument on P22 “This, however, ignores and/or undermines the rejection of claim 1 which assumed the absorbent structure 105 "creates an angle between the cover and the substrate producing a tapering gap distance and wedge profile," as claimed.”, Examiner notes that Delahunt et al. teach this feature as explained above.
In response to the Appellant’s argument on P22 “the rejection ignores the portion of claim 7 which recites, "the substrate includes cover supports." The clamping structure 125 are distinctly separate from the support structure 115 and lid structure 120, as described by Delahunt, so are not included as part of a substrate.”, it is noted that the remarks are not commensurate in scope with the claim because the instant claim language is open and does not limit the cover supports must be integral with the substrate.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                      /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.